Exhibit 10.1

 

PURPUREX LICENSE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made, entered into and effective this __ day
of March, 2018 (the “Effective Date”), by and between M.ALPHABET, LLC, a Florida
limited liability company having a place of business at 16354 Vintage Oaks Lane,
Delray Beach, Florida 33484 (“Licensor”) and ImmuDyne, PR, LLC., a Puerto Rico
Limited Liability Company, having a principal place of business at Caribe Plaza
Suite 802 Palmeras St #53, San Juan, PR 00901 (“Licensee”).

 

WHEREAS, Licensor is the owner of the PURPUREX business which consists of
methods and compositions developed by Licensor for the treatment of purpura,
bruising, post-procedural bruising and traumatic bruising (the “Product Line”)
under the trademarks and trade names described on Schedule A (the “Licensed
Trademarks”); and

 

WHEREAS, Licensee wishes to obtain an exclusive license to incorporate (i) any
intellectual property rights related to the Product Line (including all patents
and patent applications (including those described on Schedule A) and all claims
and inventions covered by the patents existing as of the date hereof,
copyrights, trademarks, trade names, brand names, and other intellectual
property rights) and (ii) all designs, drawings, formulas, chemical compositions
and specifications used or useable in the Product Line (collectively, the
“Licensed Rights”) into one or more products manufactured, sold, and/or
distributed by Licensee for the treatment of purpura, bruising, post-procedural
bruising and traumatic bruising and for all other fields of use or purposes (the
“Licensed Product(s)”), and to make, have made, advertise, promote, market,
sell, import, export, use, offer to sell and distribute the Licensed Product(s)
throughout the world with the exception of China, Hong Kong, Japan, and
Australia; and

 

NOW, THEREFORE, in view of the promises and the mutual covenants herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.License to Use Licensed Rights. Subject to all the terms and conditions of
this Agreement, Licensor hereby grants to Licensee, its successors and assigns,
and Licensee hereby accepts, an exclusive, worldwide license with the exception
of China, Hong Kong, Japan, and Australia (including, as provided herein, the
exclusive right to grant sublicenses) under the Licensed Rights to make or have
made any Licensed Product(s), and to advertise, promote, market, sell, import,
export, use, offer to sell and distribute the Licensed Product(s) worldwide with
the exception of China, Hong Kong, Japan, and Australia.

 

2.Payments.

 

(a)Royalty.

 

(i)Licensee shall pay to Licensor a royalty equal to the Royalty Percentage of
Gross Receipts (the “Royalty”). Additionally, should the licensed Product or
Products be acquired by a third party, Licensor shall be entitled to 13% of the
net amount received that is directly related to the licensed Product or
Products. The amount of the Royalty shall be calculated on a calendar quarterly
basis and payments shall be made within forty-five (45) days after the end of
each calendar quarter. Licensee shall keep complete and accurate records of the
latest three (3) years of Gross Receipts and Royalty calculations. Upon
reasonable notice of not less than ten (10) business days, Licensor shall have
the right to inspect or cause its agent to inspect such books of account and
records of Licensee to confirm that the correct amount owing Licensor under this
Section 2(a) has been paid. Any underpayment will be paid promptly by Licensee.

 

(ii)Notwithstanding Section 2(a)(i) above, so long as the Agreement is not
previously terminated by Licensee,, Licensee shall pay to Licensor Fifty
Thousand ($50,000) USD on the 120 day anniversary of this Agreement. In
addition, so long as the Agreement is not terminated by Licensee, Licensee shall
pay to Licensor an additional Fifty Thousand Dollars ($50,000) USD on the 360
day anniversary of this Agreement. The payments under this Section 2(a)(ii)
shall be nonrefundable.

 



 

 

 

(iii)For purposes of this Agreement, “Gross Receipts” shall mean gross receipts
received by Licensee from sales of Licensed Products (including receipts
received by Licensee as a direct result of sales of Licensed Products by
sublicensees of the Licensed Rights, net of commissions and similar payments)
less (A) credits given or made for spoiled, damaged, rejected, recalled,
outdated or returned products, (B) bad debts, (C) credit card fees, (D) Actual
product cost, (E) Actual media/customer acquisition costs, (E) Actual Shipping
and fulfillment cost, and (F) a customer service fee of Three U.S. Dollars and
No/Cents ($3.00) per each new customer. In the event that Licensed Products are
sold together with non-licensed products for a single price, Licensee shall and
Licensor shall negotiate in good faith with respect to the amount from such
sales to be included in calculating Gross Receipts (based on the relative value
of the Licensed Products in relation to the product offering). For the avoidance
of doubt, Gross Receipts shall include amounts received by Licensee from the
sale of any products sold by Licensee under the Licensed Trademarks.

 

(iv)For purposes of this Agreement, the “Royalty Percentage” shall mean thirteen
percent (13%).

 

(b)Legal Fee. Licensee upon execution of this Agreement will pay Licensor Ten
Thousand Dollars ($10,000). .

 

(c)Equity. Licensor will be granted a ten (10) year option to purchase 100,000
shares of Immudyne, Inc. common stock at an exercise price of $0.50.

 

(d)Option to Purchase Immudyne Stock.

 

(i)If Licensed Products has gross receipts of seven million five hundred
thousand dollars ($7,500,000.00) in any calendar year, Licensor will have the
option to purchase 100,000 shares of Immudyne, Inc. common stock at an exercise
price of $0.50.

 

(ii)If Licensed Products has gross receipts of ten million dollars
($10,000,000.00) in any calendar year, Licensor will have the option to purchase
100,000 shares of Immudyne, Inc. common stock at an exercise price of $0.50. The
option to purchase an additional 100,000 shares of Immudyne, Inc. common stock
is in addition to Section 2(d)(i).

 

(iii)If Licensed Products has gross receipts of twenty million dollars
($20,000,000.00) in any calendar year, Licensor will have the option to purchase
200,000 shares of Immudyne, Inc. common stock at an exercise price of $0.75. The
option to purchase an additional 200,000 shares of Immudyne, Inc. common stock
is in addition to Section 2(d)(i) and Section 2(d)(ii).

 

3.Marketing Plan. Licensee has no obligation to submit marketing plan to
licensor.

 

4.Compliance with Laws.

 

(a)Licensor has complied with, and shall be responsible for compliance with, all
laws, rules regulations and orders governing the development, testing and
manufacturing, by, or on behalf of, itself or its affiliates, with respect to
the Licensed Rights. Licensor has obtained all regulatory approvals and has made
such filings as are necessary to grant the rights provided for herein.

 



 2 

 

 

(b)Licensee shall be responsible for compliance with all laws, rules,
regulations and orders governing manufacturing, advertisement, promotion,
marketing, maintenance fee, sale and distribution of the Licensed Products by
Licensee, including labeling. Licensee shall be solely responsible for obtaining
all regulatory approvals and making such filings necessary for the
manufacturing, advertisement, promotion, marketing, sale and distribution of the
Licensed Products by Licensee (and any sublicensees of the Licensed Rights) and
for all costs and expenses related to the foregoing.

 

5.Representations and Warranties of Licensor. Licensor is the sole and exclusive
owner of the Licensed Rights. No holding, decision, or judgment has been
rendered in any action or proceeding before any court, administrative or other
governmental authority, challenging the validity or enforceability of Licensor’s
rights in and to the Licensed Rights. To Licensor’s knowledge, the Licensed
Rights do not and will not infringe, misappropriate, dilute or otherwise violate
the intellectual property rights of any third party, no such claim has been made
or threatened against Licensor, and there is no valid basis for any such claim.
Licensor is not a party to or otherwise bound by any settlement or consent
agreement, covenant not to sue, non-assertion assurance, release or other
similar agreement that could reasonably be expected, individually or in the
aggregate, to materially and adversely affect Licensee’s rights to use the
Licensed Rights. Licensor has taken all reasonable steps, made all material
filings and recordations and paid all fees necessary to protect the registered
Licensed Rights.

 

6.Quality Control. Licensee agrees to maintain a commercially reasonable level
of quality of the Licensed Products offered in connection with the Licensed
Trademarks. Licensee acknowledges that Licensor has the right to periodically
monitor Licensee’s use of the Licensed Trademarks in conjunction with the
Licensed Products. Upon written request by Licensor, Licensee shall provide
Licensor with representative samples of use of the Licensed Trademarks. If
Licensor determines that Licensee is using the Licensed Trademarks improperly,
Licensor shall notify Licensee in writing, and Licensee shall remedy the
improper use within thirty (30) days following receipt of such notice from
Licensor.

 

7.Confidentiality. “Confidential Information” means all confidential and
proprietary information regarding the business of one party provided to the
other pursuant to this Agreement, or in furtherance of the purposes of this
Agreement. The recipient party shall use the same care and discretion, but in no
event less than a reasonable degree of care, to avoid disclosure, publication or
dissemination of Confidential Information as it uses to protect its own
confidential information from disclosure, publication or dissemination. Upon
request of the disclosing party or the termination or expiration of this
Agreement, the recipient party shall promptly return all Confidential
Information, including any Confidential Information disclosed to third parties,
to the disclosing party in a form reasonably acceptable to the disclosing party,
or certify the destruction of such Confidential Information, such certification
to be made in a form reasonably acceptable to the disclosing party. The
recipient party shall not use any Confidential Information for any purpose other
than in furtherance of the purposes of this Agreement.

 

8.Term. This Agreement shall continue in force until terminated in accordance
with Section 11 (the “Term”).

 

9.Purchase of Product. Dr. Berlin can purchase the product for the manufacturing
cost and shipping cost solely for the resale of product to Dr. Berlin’s patients
in his practice in Florida. In the event Dr. Berlin’s patient purchase the
product from Licensee’s web site, then Dr. Berlin will receive the purchase
price less the manufacturing cost, shipping and fulfillment cost. For example,
the product purchase price is $29.99 and the manufacturing cost is $5.00 and the
shipping and fulfillment cost are $5.00, then Dr. Berlin would receive $19.99 (
$29.99-($5.00 + $5.00)= $19.99).

 

10.Additional Products. Licensor will formulate a cream and sunscreen product
for Licensee, which Licensee will be granted a License under the same royalty as
Purpurex.

 



 3 

 

 

11.Termination.

 

(a)Termination for Convenience. This Agreement, and the licenses granted
hereunder, may be terminated by Licensee upon at least thirty (30) days written
notice to Licensor.

 

(b)Termination Following Marketing Test Period. Upon conclusion of the one
hundred twenty (120) day period (“Marketing Test Period”) following the initial
airing or broadcasting of the campaign (whether on television, radio or
internet) of a Licensed Product (“Marketing Start Date”), Licensee shall, in its
sole discretion, determine whether to proceed with marketing and selling the
Licensed Products. In the event Licensee determines not to so proceed, Licensee
shall deliver written notice of its determination not to proceed; and upon
delivery of such notice, this Agreement and the licenses granted hereunder shall
be terminated as set forth herein. Following the termination described in this
Section 11(b), 11(c), 11(d) or 11(e), Licensee shall deliver and assign to, at
Licensee’s cost and expense, possession of, and right and title to, all
marketing materials and trademarks developed prior to such termination by
Licensee with respect to the Licensed Products.

 

(c)Termination for Failure to Achieve Gross Receipt Targets. This Agreement, and
the licenses granted hereunder, may be terminated by either party upon at least
sixty (60) days written notice to the other party in the event:

 

(i)The Marketing Start Date has not occurred by January 1, 2019;

 

(ii)Royalty are less than One Hundred and Twenty Five Thousand Dollars
($125,000.00) following the expiration of the 12-month period following the
Marketing Start Date; or

 

(iii)Royalty are less than Two Hundred and Fifty Thousand Dollars ($250,000.00)
for the second year following the Marketing Start Date. For example, if the
Marketing Start Date is January 1, 2019, then the second year would be from
January 1, 2020 to December 31, 2020; if the royalty is greater than Two Hundred
and Fifty Thousand Dollars ($250,000.00) during the second year, then the
licenses granted may not be terminated by licensor; or

 

(iv)Royalty are less than Two Hundred and Fifty Thousand Dollars ($250,000.00)
for the third year following the Marketing Start Date. For example, if the
Marketing Start Date is January 1, 2019, then the third year would be from
January 1, 2021 to December 31, 2021; if the royalty is greater than Two Hundred
and Fifty Thousand Dollars ($250,000.00) during the third year, then the
licenses granted may not be terminated by licensor.

 

(d)Termination for Failure to Pay Royalty. If Licensee fails to pay the Royalty
when due under this Agreement, Licensor may terminate this Agreement if such
breach remains uncured following fifteen (15) days after written notice of such
breach is delivered to Licensee, unless such amounts are subject to good faith
dispute.

 

(e)Insolvency or Bankruptcy. Either party may, in addition to any other remedies
available to it by law or in equity, terminate this Agreement by written notice
to the other party in the event the other party shall have become insolvent
(i.e., that party is unable to pay its debts incurred in the ordinary course of
business as they become due) or shall have made an assignment for the benefit of
its creditors, or there shall have been appointed a trustee or receiver for the
other party or for all or a substantial part of its property, or any case or
proceeding shall have been voluntarily initiated by or commenced against or
other action taken by or against the other party in bankruptcy or seeking
reorganization, liquidation, dissolution, winding up, arrangement, composition
or readjustment of its debts or any other relief under any bankruptcy,
insolvency, reorganization or other similar act or law of any jurisdiction now
or hereafter in effect and, in the event of any such involuntary proceeding,
shall have continued for sixty (60) days undismissed, unbonded and undischarged.

 



 4 

 

 

(f)Effect of Termination. Upon termination for any reason of this Agreement, (i)
the licenses granted to Licensee hereunder shall immediately terminate (except
that following termination of this Agreement, Licensee shall have a limited,
non-exclusive license to the Licensed Rights to enable Licensee to advertise,
promote, market, sell, offer to sell, and distribute Licensee’s remaining
inventory of Licensed Products); and (ii) other than as provided in subclause
(i) above, Licensee shall immediately cease all further use of the Licensed
Trademarks and the Licensed Rights. Following termination, Licensee shall
continue to owe Royalties on Licensed Products sold.

 

(g)Survival of Certain Provisions. In addition to any provisions that survive by
their terms, the provisions of Sections 7, 11(f), 11(g), 12, 13(b), 14, 17, 18,
19, 20, 21, 22, 23, 24, 25 and 26 shall survive any termination of this
Agreement.

 

12.Indemnification and Insurance.

 

(a)Licensor shall defend, indemnify and hold Licensee and its affiliates and
each of their respective officers, directors, employees and agents (each, a
“Licensee Indemnitee”) harmless from and against any and all liability, damage,
loss, cost or expense (including reasonable attorneys’ fees) which arise or
result from (i) any breach of Licensor’s representation and warranties or
obligations under this Agreement or (ii) any assertion that the Licensed Rights
(or the manufacture, distribution sale, marketing, or use thereof) infringes any
patents, trademarks or other intellectual property rights of any third party.

 

(b)Licensee shall defend, indemnify and hold Licensor and its affiliates and
each of their respective officers, directors, employees and agents (each, a
“Licensor Indemnitee”) harmless from and against any and all liability, damage,
loss, cost or expense (including reasonable attorneys’ fees) which arise or
result from (i) the manufacturing, advertisement, promotion, marketing, sale or
distribution of Licensed Product(s) by Licensee, including, but not limited to
any claims arising from or relating to: (A) products liability, (B) death,
illness or personal injury caused by the Licensed Product(s) or (C) any
manufacturing, advertisement, promotion, marketing, sale or distribution of the
Licensed Product(s) in violation of applicable law or (ii) any breach of
Licensee’s representation and warranties or obligations under this Agreement.
Upon first commercial sale of a Licensed Product, Licensee shall maintain and
keep in force, at its sole cost and expense, liability insurance coverage in an
amount commercially reasonable in light of the volume of sales of the Licensed
Products, but in no event less than $2,000,000, and shall name Licensor as an
additional insured.

 

13.Right to Enforce Licensed Rights.

 

(a)In the event either party hereto becomes aware of any alleged infringement by
a third party of any Licensed Rights (“Alleged Infringement”), such party shall
notify the other party of such Alleged Infringement within three (3) business
days of becoming aware of such Alleged Infringement and shall provide the other
party with available evidence of such Alleged Infringement. In the event of any
Alleged Infringement, Licensee shall have the right, but not an obligation, to
take action to enforce the Licensed Rights with respect to the Alleged
Infringement, including instituting legal proceedings; provided that Licensee
provides written notice to Licensor prior to taking any such action (such
approval not to be unreasonably withheld). The costs of any such action brought
by Licensee shall be borne entirely by Licensee, but Licensee shall receive a
credit against any and all future Royalties due under Section 2 for any
attorney’s fees and out-of-pocket costs incurred by Licensee. Licensor shall
have the right to participate in any such action or proceeding through its own
counsel and at its own expense. Licensee may settle any such action or
proceeding in its own name; provided that Licensee shall not enter into any
settlement that provides for relief other than money damages without Licensor’s
prior written consent (such consent not to be unreasonably withheld). Any
recovery obtained by Licensee as a result of such action or proceeding, whether
by judgment, award, decree, settlement or otherwise, shall first be applied to
reimbursement of each party’s out-of-pocket expenses incurred in connection with
such action or proceeding (or against any credits previously granted) and any
excess recovery shall be distributed fifty percent (50%) to Licensor and fifty
percent (50%) to Licensee. If Licensee does not initiate and pursue action with
respect to the Alleged Infringement within fifteen (15) days of becoming aware
of any Alleged Infringement or within fifteen (15) days following its receipt of
a notification from Licensor pursuant to this subsection, Licensor shall have
the right to take action to abate the Alleged Infringement, including, if
necessary, instituting legal proceedings, against the alleged infringer. The
costs of any such action brought by Licensor shall be borne entirely by
Licensor. Licensee shall provide Licensor, free of charge, with all reasonable
and necessary assistance and authorization in relation to any such abatement
action or legal proceedings, but Licensor will reimburse Licensee’s reasonable
out-of-pocket expenses incurred in connection with such assistance. Any recovery
obtained by Licensor as a result of such action or proceeding, whether by
judgment, award, decree, settlement or otherwise, shall first be applied to
reimbursement of each party’s out-of-pocket expenses incurred in connection with
such action or proceeding and Licensor shall be entitled to retain any excess
recovery.

 



 5 

 

 

(b)Licensee recognizes the validity, value and sole ownership by Licensor of the
Licensed Rights and agrees to neither raise nor cause to be raised any question
concerning, or objections to, the validity of any of the Licensed Rights or any
registration thereof or the right or title of Licensor on any grounds
whatsoever, and to not aid others so to do.

 

(c)Licensor shall be responsible for the prosecution and maintenance of any U.S.
or foreign patent application, and any continuations, divisions,
continuations-in-part, substitutes, and reissues of such patent application or
any patent thereon constituting part of the Licensed Rights. Licensee shall
reimburse Licensor for all costs reasonably incurred pursuant to the foregoing
sentence during the Term; provided Licensee has approved the incurrence of such
costs in advance (such approval not to be unreasonably withheld). During the
Term, Licensee shall also reimburse Licensor for any maintenance fees which are
due on any patent(s) which issue on said patent applications. If for any reason
Licensor intends to abandon any patent application hereunder, or allow any
issued patent to lapse, Licensor shall notify Licensee at least two (2) months
in advance of any such abandonment so as to give Licensee the opportunity to
take over prosecution of any such application and maintenance of any patent. If
Licensee takes over prosecution or maintenance of any such patent application or
issued patent, Licensor shall cooperate with Licensee in any manner Licensee
requires (including, without limitation, executing and delivering such
assignments, acknowledgements and other documents as requested by Licensee), at
Licensee’s expense. Licensee is not responsible for any cost associated with
China, Hong Kong, Japan, and Australia.k

 

14.Assignment. Except in connection with a Sale Event or any transfer to an
affiliate, this Agreement shall not be assigned or otherwise transferred by a
party without the prior written consent of the other party.

 

15.Mediation. In the event of any dispute arising under or pursuant to this
Agreement, the Parties agree to attempt to resolve the dispute in a commercially
reasonable fashion before instituting any arbitration or litigation (with the
exception of emergency injunctive relief as set forth in Paragraph 16). If the
Parties are unable to resolve the dispute within thirty (30) days, then the
Parties agree to mediate the dispute with a mutually agreed upon mediator. If
the Parties cannot agree upon a mediator within ten (10) days after either party
shall first request commencement of mediation, each party will select a mediator
within five (5) days thereof, and those mediators shall select the mediator to
be used. The mediation shall be scheduled in New York, NY within thirty (30)
days following the selection of the mediator. If the mediation does not resolve
the dispute, then Paragraph 16 shall apply. The Parties further agree that any
applicable statute of limitations will be tolled for the period of time from the
date mediation is requested until 14 days following the mediation.

 

16.Arbitration. Any and all disputes or controversies whether of law or fact and
of any nature whatsoever arising from or respecting this Agreement shall be
decided by arbitration by the American Arbitration Association in accordance
with its Commercial Rules except as modified herein.

 



 6 

 

 

(i)            The arbitrator shall be elected as follows: in the event the
Licensee and the Licensor agree on one arbitrator, the arbitration shall be
conducted by such arbitrator. In the event the Licensee and the Licensor do not
so agree, the Licensee and the Licensor shall each select one independent,
qualified arbitrator and the two arbitrators so selected shall select the third
arbitrator (the arbitrator(s) are herein referred to as the "Panel"). The
Licensee reserves the right to object to any individual arbitrator who shall be
employed by or affiliated with a competing organization.

 

(ii)           Arbitration shall take place in New York, NY, or any other
location mutually agreeable to the Parties. At the request of either Party,
arbitration proceedings will be conducted in the utmost secrecy; in such case
all documents, testimony and records shall be received, heard and maintained by
the arbitrators in secrecy, available for inspection only by the Licensee or the
Licensor and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information in secrecy until
such information shall become generally known. The Panel shall be able to award
any and all relief, including relief of an equitable nature, provided that
punitive damages shall not be awarded. The award rendered by the Panel may be
enforceable in any court having jurisdiction thereof.

 

(iii)          Reasonable notice of the time and place of arbitration shall be
given to all Parties and any interested persons as shall be required by law.

 

17.Governing Law. This Agreement, and all matters arising directly or indirectly
from this Agreement, shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws rules
applicable to contracts to be performed entirely within the State of New York,
and without regard to the U.N. Convention on the International Sale of Goods.
For all such matters, each party submits to the exclusive jurisdiction of the
state and federal courts located in the State of New York, and waives any
jurisdictional, venue, or inconvenient forum objections to such courts.

 

18.Notices. All notices and other communications required or permitted to be
given to a party pursuant to this Agreement shall be in writing, and shall be
deemed duly given (i) on the date delivered if personally delivered, (ii) on the
date sent by telecopier with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (iii) on the
business day after being sent by a recognized overnight courier service which
utilizes a written form of receipt for next day or next business day delivery,
or (iv) five (5) Business Days after mailing, if mailed by United States
postage-prepaid certified or registered mail, return receipt requeste, (v)
either party may from time to time change its address by written notice to the
other party. All notices and other communications shall be sent accordingly to:

 

 

Contact Information for Licensor

 

16354 Vintage Oaks Lane

Delray Beach, Florida 33484

Attn: Gary Berlin

Tel: (561) 212-2671

Fax: ___________________

Contact Information for Licensee:

 

Caribe Plaza Suite 802 Palmeras St #53

San Juan, PR 00901

Attn: Justin Schreiber

Tel: (717) 381-7492

Fax: ___________________

 

With Copy To:

 

19.No Waiver. Neither this Agreement nor any provision hereof may be waived,
modified, amended or terminated except by written agreement signed by the party
affected by such waiver, modification, amendment, or termination. No failure on
the part of any party to exercise and no delay in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right under this Agreement preclude any other
or further exercise thereof or the exercise of any other right.

 



 7 

 

 

20.Cumulative Remedies. No remedy conferred by any provision of this Agreement
is intended to be exclusive of any other remedy, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given in this
Agreement or existing at law or in equity, by statute or otherwise.

 

21.Severability. If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
apply only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
that provision and this Agreement generally shall be reformed, construed and
enforced so as to most nearly give lawful effect to the intent of the parties as
expressed in this Agreement.

 

22.No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the parties. The parties intend that there shall be no
third party beneficiaries under this Agreement, and that no person or entity,
except the parties, shall have any rights or remedies under this Agreement,
including the right to bring any action on account of its breach or in any
relation to it whether in contract, in tort, or otherwise.

 

23.Introduction. Licensee will cover all cost associated with Jeff Day
introduction of Licensee to Licensor.

 

24.Entire Agreement. This Agreement, including any Schedules annexed hereto, is
the entire and sole agreement and understanding of both parties and supersedes
all other agreements, understandings and communications, whether oral or
written, regarding the subject matter hereof, and this Agreement may not be
altered, amended or modified except in writing executed by an authorized
representative of each of the parties. This Agreement may be executed in any
number of counterparts or by facsimile, but all counterparts and facsimiles
hereof will together constitute but one agreement.

 

25.Further Assurances. Each of the parties shall execute and re-execute all such
documents and instruments, and take all such actions, as may be necessary or
desirable to effect, complete, perfect or protect the license granted hereunder
and otherwise to fulfill the grants and covenants hereunder.

 

26.Counterparts; Delivery by Facsimile. This Agreement may be executed in
counterparts and by each party hereto on a separate counterpart, both of which
when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by e-mail or facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 



 8 

 



 

IN WITNESS THEREOF, the parties have caused this Agreement to be duly executed
effective as set forth herein.

 

  M.ALPHABET, LLC         By:                    Name:      Title:     Date:    
      IMMUDYNE, PR, LLC         By:     Name:     Title:     Date:  

 



 9 

 



 

SCHEDULE A
[TRADEMARK AND PATENTS]

 

 

Trademarks

 

MARK US REGISTRATION NO. REGISTRATION DATE GOODS/SERVICES PURPUREX* 4,237,642

November 6, 2012

Nutritional supplements in

the form of oral tablets for

the purpose of alleviating

bruising in Class 5

 

[Remainder of Page Left Blank]

 



 

 



 

SCHEDULE A – CONTINUED
[PATENTS]

 

Patents (Patents)

 

RE: Compositions and Methods for Treating Bruises Appl’n No.: 13/036,279 Filed:
February 28, 2011 (with priority to May 28, 2010) Patent No.: 8,546,341 Issue
Date: October 1, 2013 Country: United States of America



RE: Compositions and Methods for Treating Bruising Appl’n No.: 201180035644.9
(based on PCT/US11/26425) Filed: February 28, 2011 (with priority to May 28,
2010) Patent No.: 103249304 Issue Date: July 22, 2015 Country: China



RE: Compositions and Methods for Treating Bruising Appl’n No.: 11787051.9 (based
on PCT/US11/26425) Filed: February 28, 2011 (with priority to May 28, 2010)
Patent No.: 2575456 Issue Date: May 4, 2016 Country: Europe (currently valid
only in DE, ES, FR, GB, and IT)



RE: Compositions and Methods for Treating Bruising Appl’n No.: 13111365.9 (based
on PCT/US11/26425) Filed: December 7, 2012 Issue Date: May 4, 2016 (based on
EP2575456) Country: Hong Kong

 

Assigned Patents (Patent Applications)

 



RE: Treatment for Bruising Appl’n No. 61/349,335 Filed: May 28, 2010 Country:
United States of America RE: Compositions and Methods for Treating Bruising
Appl’n No.  61/364,033 Filed: July 14, 2010 Country: United States of America
RE: Compositions and Methods for Treating Bruising Appl’n No. PCT/US11/26425
Filed: February 28, 2011 (with priority to May 28, 2010) Region: WIPO RE:
Compositions and Methods for Treating Bruising Appl’n No.: 2,819,383 (based on
PCT/US11/26425) Filed: February 28, 2011 (with priority to May 28, 2010)
Country: Canada RE: Compositions and Methods for Treating Bruising Appl’n No.:
11228/DELNP/2012 (based on PCT/US11/26425) Filed: December 26, 2012 Country:
India

 

 

 



 

